DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 28 January 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 4 February 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The lined out references (“IUPAC Compendium of Chemical Terminology”, and the J. Janzen publication) have been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 9 April 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, RU 2388771 is provided with no abstract or explanation of relevance. The aforementioned reference has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-7 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2015/0259455, as well as US 2015/0065669, example 8, US 2005/0239976 and US 2005/0239638, Sample 11 in both references, 
The closest reference with respect to the recited process of claims 1 and 21, US 2015/0259444, does teach contacting a base resin with peroxide. Example 7B, Table III, teaches an ethylene resin treated with peroxide having the recited zero shear viscosity and relaxation time. However, the reference is silent as to the HLMI and density of this example, and there is not sufficient evidence that these would be inherent characteristics of the example 7B composition. Furthermore, while the broader disclosure of US 2015/0259444 discloses that resins may have HLMI and density within the recited ranges of claims 1 and 21, and Mw/Mn, including in the ranges of claim 21, there is not sufficient rationale nor direction in this reference to adjust these parameters while still having the same relaxation time and zero shear viscosity as required by claims 1 and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764